This prosecution arose in Justice Precinct No. 1 of Eastland County, Texas, upon a complaint charging appellant with abusive language. A conviction being had an appeal was thereafter taken to the County Court of Eastland County, where, on a trial, appellant was found guilty and his punishment assessed at a fine of $5, and it is from this judgment that the appeal is sought to be perfected.
Article 86 of our Code of Criminal Procedure is as follows: "The preceding section shall not be so construed as to embrace cases which have been appealed from justices', mayors' or other inferior courts, to the County Court, and in which the judgment rendered or fine imposed by the County Court shall not exceed one hundred dollars, exclusive of cost. In such cases the judgment of the County Court shall be final." This article of the statute has been applied to cases such as this without exception. Richardson v. State, 3 App., 69; Cherry v. State, 4 App., 4; Gerald v. State, 4 App., 308; Johnson v. State, 26 App., 395; Neubauer v. State, 31 Tex.Crim. Rep.; Nelson v. State, 33 Tex. Crim. 379; Goldman  Co. v. State, 35 Tex.Crim. Rep.; Tison v. State, 35 Tex.Crim. Rep..
It is clear that appellant has no authority to prosecute his appeal to this court, and it is ordered that same be and it is hereby dismissed.
Dismissed.